                                     UNITED STATES BANKRUPTCY COURT
                                         WESTERN DISTRICT OF WASHINGTON
                                            ___________________________


    Erin Anderson                                                                    CHAMBERS
Law Clerk to Christopher M. Alston                                            United States Courthouse
                                                                              700 Stewart Street, #6301
                                                                                  Seattle, WA 98101
                                                                                    (206) 370-5330

                                                February 6, 2020

 SaraEllen M. Hutchison                                    James E. Dickmeyer
 Law Office of SaraEllen Hutchison, PLLC                   James E. Dickmeyer, PC
 539 Broadway                                              520 Kirkland Way, Ste. 400
 Tacoma, WA 98402                                          PO Box 2623
                                                           Kirkland, WA 98083-2623
 Samuel R. Leonard
 Leonard Law
 1001 4th Ave., Suite 3200
 Seattle, WA 98154


         Re: Brandt v. Woehler; Adversary No. 18-01169

Dear Counsel:

        Per the Court’s discussion with counsel at the hearing held on February 6, the Court has
decided to hold a status conference in this matter on February 13, 2020, at 9:30 a.m. You may
appear telephonically or in person at Judge Alston’s Courtroom, Courtroom 7206, 700 Stewart
Street, Seattle, Washington, 98101. Should you choose to appear telephonically, instructions for
telephonic appearances are included below.

                   ꞏ Dial: 1−888−363−4749
                   ꞏ Enter Access Code: 8955076#
                   ꞏ Press the # sign
                   ꞏ Enter Security Code: 3564#
                   ꞏ Speak your name when prompted

        Do NOT put your phone on hold at any time after your call is connected. Please do not hesitate
to contact our office should you have any questions.

                                              Sincerely,




                                              Erin Anderson
                                              Law Clerk to the Honorable Christopher M. Alston




 Case 18-01169-CMA                   Doc 21    Filed 02/06/20    Ent. 02/06/20 16:15:25           Pg. 1 of 1
